 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is made and entered into
as of October 27, 2015, by and among The Citizens Bank of Logan (the “Bank”),
Citizens Independent Bancorp, Inc. (“Citizens”) (the Bank and Citizens shall be
collectively referred to herein as “Company”) and Daniel Charles Fischer
(“Executive”).

 

WHEREAS, Executive wishes to be employed by Company; and

 

WHEREAS, Company wishes to employ Executive subject to all of the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of Executive’s continued employment by Company,
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, Company and Executive
agree as follows:

 

1.EMPLOYMENT TERMS AND DUTIES

 

1.01EMPLOYMENT

 

Company hereby employs Executive, and Executive hereby accepts employment by
Company, as the President and CEO of both the Bank and Citizens, upon the terms
and subject to the conditions set forth in this Employment Agreement.

 

1.02TERM

 

This Employment Agreement will be effective on the date set forth in the first
paragraph of this Agreement (the “Effective Date”).  The term of Executive’s
employment under this Employment Agreement shall begin on the “Effective Date”
and end when terminated pursuant to the terms of this Agreement (the “Term”).  
The parties agree that Appendix I remains in full force and effect during and
after the Term.

 

1.03DUTIES AND AUTHORITY

 

Executive shall be employed as the President and CEO of the Bank and Citizens
and shall perform the duties customarily associated with Company’s various
businesses (“Business”) as well as any other duties assigned to Executive by the
Board of Directors of the Bank and/or Citizens.  Executive shall report directly
to and be subject to the supervision, advice and direction of the Board of
Directors of the Bank and Citizens.  Executive shall: (a) devote his entire
business time, attention, skill and energy exclusively to the Business; (b)
serve Company faithfully, diligently and to the best of his ability; (c) use his
best efforts to promote the success of the Business; and (d) cooperate fully
with  Company’s Board of Directors (“Board”) in the advancement of the best
interests of Company.

 

 

 

 

Executive shall not, without the prior written consent of the Board of Directors
of the Bank and Citizens, do anything or permit anything to be done at his
direction inconsistent with his duties to Company or opposed to its best
interests, or become an officer, director, Executive or consultant of, or
otherwise become associated with or engaged in, any business other than that of
Company.  

 

2.COMPENSATION AND BENEFITS

 

2.01BASIC COMPENSATION, OTHER BENEFITS AND EXPENSES

 

(a)           Salary.  Executive shall be paid an annual base salary of $189,650
during the Term (the “Base Salary”), which Base Salary shall be payable in equal
periodic installments according to Company’s customary payroll practices, but no
less frequently than monthly.  Company may, within its sole discretion, increase
the amount of Executive’s Base Salary at any point during the Term, which amount
shall become the Base Salary for the purposes of this Employment Agreement.

 

(b)           Benefits.  (i) Executive shall, during the Term, be permitted to
participate in such retirement, life insurance, hospitalization, major medical
and fringe and other Executive benefit plans of Company generally maintained for
all full-time employees of Company (collectively, the “Benefits”).  Executive’s
participation will be on the same terms and under the same conditions as all
other employees of Company.

 

(ii)           BOLI/SERP.  The Company will use commercially reasonable efforts
to implement a BOLI policy on the life of the Executive.   The BOLI policy will
provide a shared death benefit with a portion of the proceeds going to the
Company upon the death of the Executive and a portion being used to fund the
Executive’s benefits under the Citizens Bank of Logan Supplemental Executive
Retirement Plan (the “SERP”).  The SERP benefit shall include an annual deferred
compensation amount to Executive of no less than $25,000.  The BOLI policy and
SERP shall have additional terms and conditions as mutually agreed upon by
Company and Executive.  Notwithstanding the foregoing, the SERP shall at all
times remain an unfunded, unsecured obligation of the Company and neither
Executive nor any beneficiary of the Executive shall any legal or equitable
ownership in, or lien upon, any BOLI policy.    

 

(iii)          AUTOMOBILE.  Company will provide to Executive a $500.00 per
month automobile allowance.  Executive may use this allowance in any manner he
deems appropriate but this allowance shall be in lieu of paying Executive any
mileage reimbursement for use of his personal vehicle for bank purposes or
reimbursing Executive  for any car payments and other automobile related
expenses of Executive.    

 

(iv)          RELOCATION BONUS.  Provided that Executive has executed a binding
agreement to purchase a residence or build a residence in the Territory no later
than two years after the date of this Agreement, Executive shall receive a
relocation bonus equal to $33,750 which shall be paid to Executive within five
(5) business days of the date that Executive entered into the binding agreement
to purchase a residence or build a residence in the Territory.  In the event
that Executive has not closed on the purchase of the residence or built the
residence in the Territory within 1 year after the date that he was paid the
relocation bonus, Executive hereby agrees to repay the relocation bonus to the
Bank with interest at an annual interest rate equal to 5%.              

 



2

 

 

(v)           DIRECTORSHIP.  The Board of Directors of the Bank and Citizens
have elected Executive as a Director of the Bank and Citizens.  Executive will
not receive directors’ fees or any other payments in connection with the
performance of his duties as a director of either the Bank or Citizens.

 

(vi)          STOCK.   Executive hereby agrees to purchase a minimum of $25,000
of stock of Citizens within 12 months of the date of this Agreement (the
“Purchased Stock”). The Board of Directors of the Company and the Bank will
determine whether to permit Mr. Fischer to purchase the Company’s stock through
the Bank’s 401(k) plan.  Within five business days of the date that Executive
purchases the Purchased Stock, Citizens hereby agrees to grant Executive 1 share
of restricted stock for every two shares of Purchased Stock purchased by
Executive (the “Restricted Stock”).  One third of the total shares of Restricted
Stock shall vest immediately upon the grant date, one third of the total shares
of Restricted Stock shall vest on the first anniversary of the grant date and
the remaining one-third of the total shares of Restricted Stock shall vest on
the second anniversary of the grant date.  Any unvested shares of Restricted
Stock shall immediately vest upon a Change of Control of Company (as defined in
the Change of Control Agreement between Company and Executive dated as of the
same date as this Agreement) or in the event that the Executive is terminated by
the Company without Cause (as defined in Section 4.03).        

 

(vii)         MEMBERSHIP.  Company will promptly reimburse Executive for the
cost of the annual membership to the Hocking Hills Country Club during the
Term.  

 

(viii)        TEMPORARY HOUSING EXPENSES.   Company will promptly pay Executive
$2,257 as a one-time reimbursement of taxes owed by Executive for temporary
housing payments.      

 

(c)           Expenses.  Unless prohibited by law, Company shall pay on behalf
of Executive (or reimburse Executive for) reasonable expenses incurred by
Executive at the request of, or on behalf of, Company in the performance of
Executive’s duties pursuant to this Employment Agreement, and in accordance with
Company’s employment policies regarding expenses.  Executive shall file written
expense reports to substantiate such expenses in accordance with Company’s
policies.

 



 3 

 

 

2.02VACATION, SICK LEAVE AND PAID HOLIDAYS

 

Executive shall, during the Term, be permitted to take paid vacation, sick leave
and paid holidays as are generally made available to exempt employees under
Company’s standard policies.  

 

2.03PERFORMANCE BONUS

 

In addition to the Base Salary, Executive will be eligible to
receive  performance bonuses (“Bonus”), less applicable withholding, as follows:

 

(a)           A bonus of up to $30,000 may be awarded to Executive in January of
2016 at the discretion of the Board of Directors of the Bank and Citizens based
upon performance bonus goals and objectives mutually agreed upon by the Board of
Directors and Executive and set forth on Schedule A hereto.

 

(b)           Beginning in 2016 and continuing during the Term, Executive shall
be eligible to receive a performance bonus at an amount not to exceed 25% of his
base salary, which will be awarded at the discretion of the Board of Directors
of the Bank and Citizens based upon performance bonus goals and objectives
mutually agreed upon by the Board of Directors and Executive in January of each
applicable year.  

 

3.COMPANY’S REPRESENTATION

 

This Agreement has been duly authorized by Company.

 

4.TERMINATION

 

4.01EVENTS OF TERMINATION

 

The Term, Executive’s employment, Executive’s Salary and Benefits and any and
all other rights of Executive under this Employment Agreement or otherwise as an
Executive of the Bank and Citizens shall terminate (except as otherwise provided
in this Section 4):

 

(a)           immediately upon the death of Executive;

 

(b)           immediately upon written notice from Company to Executive that
Company is terminating Executive’s employment because of the Disability of
Executive (as defined in Section 4.02);

 

(c)           immediately upon written notice from Company to Executive that
Company is terminating Executive’s employment for Cause (as defined in Section
4.03);  

 

(d)           by Company at any time for any reason and without Cause upon
written notice 30 days in advance of the effective date of termination; and/or

 



 4 

 

 

(e)           by Executive at any time for any reason upon written notice given
30 days in advance of the effective date of termination.

 

4.02DEFINITION OF “DISABILITY”

 

For purposes of this Agreement and because the parties agree that it would be an
undue hardship on Company for Executive’s key management position to remain open
for such an extended period, Executive shall be deemed to have a “Disability”
if, for physical or mental reasons, Executive is unable to perform Executive’s
duties with a reasonable accommodation under this Employment Agreement for 270
days during any twelve month period, as determined in accordance with this
Section 4.02.  The Disability of Executive shall be determined by Company in
consultation with a medical doctor selected by Company.  Executive shall submit
to a reasonable number of examinations by the medical doctor making the
determination of Disability under this Section 4.02, and Executive hereby agrees
to provide a medical release that complies with the Health Insurance Portability
and Accountability Act.

 

4.03DEFINITION OF “CAUSE”

 

For purposes of this Agreement, the term “Cause” means: (a) a conviction
(treating a nolo contendere plea or a guilty plea as a conviction), indictments,
or arrest of Executive  of any felony or of a misdemeanor involving fraud,
embezzlement or theft of any nature; (b) a commission of a fraud by Executive
against Company or any customer of Company, a misappropriation or embezzlement
of Company’s or Company’s customer’s funds or property, or any breach of a
fiduciary duty owed to Company; (c) Executive’s failure to substantially perform
his duties hereunder; (d) Executive’s failure to adhere to any written Company
policy; (e) Executive’s appropriation or attempted appropriation of a material
business opportunity of Company; (f) Executive’s breach of any terms and/or
covenants contained in this Agreement; (g) Executive’s  engagement in misconduct
injurious to Company; or (h) if any of the Bank’s or Citizens regulators request
that the Bank or Citizens remove Executive from his duties.

 

4.04TERMINATION PAY

 

Notwithstanding any provision of this Agreement to the contrary, the provisions
in this Section 4.04 shall be subject to all applicable regulatory pre-approvals
and  Company shall not take any actions under this Section 4.04 prior to
obtaining any such required regulatory approvals.  Effective upon the
termination of Executive’s employment under this Employment Agreement for any
reason including, but not limited to, death, Disability, termination for Cause
or Executive’s decision to leave the employment of the Company (and excepting
only termination during the Term by the Company without Cause), Company shall be
obligated to pay Executive  pursuant to this Employment Agreement only accrued
Salary and Benefits through the date such termination is effective (the “Accrued
Benefits”); provided, however, that Company may withhold from such Accrued
Benefits any and all amounts owed to Company, including but not limited to
amounts owed due to salary advances, loans or the unauthorized appropriation of
Company property, assets or funds (such reduced amount to be referred to as the
“Net Accrued Benefits”).  In the event that the Company terminates Executive
during the Term without Cause, Company shall only be obligated to pay Executive
the Net Accrued Benefits and Executive’s  Salary as follows:  if Executive is
terminated during the Term by Company without Cause on or before December 31,
2016, he will receive as severance three (3) month’s salary net of applicable
taxes and paid on the same schedule as if he were still employed by the Company;
or if Executive is terminated during the Term by Company without Cause after
December 31, 2016, he will receive as severance six (6) month’s salary net of
applicable taxes and paid on the same schedule as if he were still employed by
the Company.  Provided, however, and notwithstanding anything in this Agreement
to the contrary, in the event that the Bank is paying Executive under the terms
of the Change of Control Agreement between the Bank and Executive dated as of
the same date as this Agreement, then Company shall not have any obligation to
pay Executive any further amounts under this Employment Agreement.      

 



 5 

 

 

5.PROTECTION OF COMPANY’S LEGITIMATE BUSINESS INTERESTS

 

The covenants by Executive in the attached Appendix I are essential elements of
this Employment Agreement, and without Executive’s  agreement to comply with
such covenants, Company would not have entered into this Employment
Agreement.  Executive’s covenants in Appendix I are independent covenants, and
the existence of any claim by Executive against Company under this Employment
Agreement or otherwise, shall not excuse Executive’s breach of any covenant in
Appendix I.  If Executive’s employment hereunder expires or is terminated, this
Employment Agreement shall continue in full force and effect to the extent
necessary or appropriate to enforce the covenants and agreements of Executive in
Appendix I.  Executive agrees that any claim by Company that he has breached the
provisions of Appendix I or this Section 5 may, at Company’s sole option, be
submitted to a court.

 

6.GENERAL PROVISIONS

 

6.01INDEMNIFICATION

 

Company shall indemnify and hold Executive harmless from and against all claims,
investigations, actions, awards and judgments, including reasonable costs and
attorneys’ fees, incurred by Executive in connection with acts or decisions made
by Executive in good faith in his capacity as either a director or as an officer
of Company, so long as Executive reasonably believed that the acts or decisions
were in the best interests of Company and pursuant to all of the relevant terms
of Company’s governing documents that address indemnification of officers and
directors.  

 



 6 

 

 



 

6.02       REPRESENTATIONS AND WARRANTIES BY EXECUTIVE

 

Executive represents and warrants to Company that the execution and delivery by
Executive of this Employment Agreement does not, and the performance by
Executive of Executive’s obligations hereunder shall not: (a) violate any
judgment, writ, injunction or order of any court, arbitrator or governmental
agency applicable to Executive; or (b) conflict with, result in the breach of
any provisions of or the termination of, or constitute a default under, any
agreement to which Executive is a party or by which Executive was, is or may be
bound.  Executive acknowledges that if he could not provide these
representations and warranties, Company would not sign the Employment
Agreement.  Executive agrees that if he has breached, or in the future breaches,
these representations and warranties, he will indemnify and hold Company
harmless from and against all claims, investigations, actions, awards and
judgments, including costs and attorneys’ fees, incurred by Company as a result
of such breach.

 

6.03       NOTICE

 

Any notice required or desired to be given under this Employment Agreement shall
be in writing and shall be addressed as follows:

 

  If to Company: The Citizens Bank of Logan     188 West Main Street     Logan,
Ohio 43138     Attention:  Chairman, Board of     Directors         With a copy
to Vorys, Sater, Seymour and Pease LLP     52 East Gay Street     Columbus, Ohio
43215     Attention:  Michael D. Martz, Esq.         If to Executive : Daniel
Fischer     1002 Gertrude Ave     Logan, Ohio 43138

 

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the foregoing
or the date delivered in person, whichever is earlier.  The addresses to which
notices are to be sent may be changed by written notice given in accordance with
the provisions of this Section 6.03.

 

6.04        WAIVER

 

The rights and remedies of the parties to this Employment Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power or privilege under this Employment
Agreement shall operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege shall preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.

 

 7 

 

  

6.05        ASSIGNMENT; DELEGATION OF DUTIES

 

This Employment Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, assigns, heirs and
legal representatives.  The duties and covenants of Executive under this
Employment Agreement, being personal, may not be delegated or assigned by
Executive.  Company may assign its obligations hereunder to any individual,
entity, corporation or partnership that succeeds to all or a portion of the
relevant business or assets of Company.

 

6.06        ENTIRE AGREEMENT; AMENDMENTS

 

This Employment Agreement, Appendix I — NON-DISCLOSURE, INTELLECTUAL, PROPERTY
PROTECTION, NON-SOLICITATION AND NON-COMPETE AGREEMENT, the Change of Control
Agreement between Citizens and Executive dated the same date as this Agreement
and any other attached appendices contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, between the parties hereto with
respect to the subject matter hereof.  This Employment Agreement may not be
amended orally, but only by an agreement in writing signed by the parties
hereto.  By signing this Agreement, the Executive agrees, without any further
consideration, to consent to any amendment necessary to avoid penalties under
Section 409A of the Internal Revenue Code.

 

6.07        GOVERNING LAW

 

This Employment Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio without regard to conflicts of laws principles.

 

6.08        JURISDICTION

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Employment Agreement may be heard before a jury, a
court or submitted to arbitration, but any of these proceedings must be
conducted in Logan, Ohio.

 

6.09        SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Employment Agreement are provided for
convenience only and shall not affect its construction or interpretation.  All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Employment Agreement, unless otherwise specified.  All words
used in this Employment Agreement shall be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

 

 8 

 

  

6.10        SEVERABILITY

 

If any provision of this Employment Agreement is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Employment
Agreement shall remain in full force and effect.  Any provision of this
Employment Agreement held invalid or unenforceable only in part or degree shall
remain in full force and effect to the extent not held invalid or unenforceable.

 

6.11        WITHHOLDING TAXES

 

Company may withhold from any amounts payable under this Employment Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to applicable law or regulation.

 

6.12        COUNTERPARTS

 

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original copy of this Employment Agreement and
all of which, when taken together, shall be deemed to constitute one and the
same agreement.

 

6.13        ATTORNEY FEES

 

In connection with any litigation, including appellate proceedings, arising out
of or under this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs from the losing party.

 

6.14        SURVIVABILITY

 

The parties’ rights and obligations under Section 5 (Protection of Company’s
Legitimate Business Interest), Section 6.01 (Indemnification),
Executive’s  Indemnification obligations contained in Section 6.02
(Representations and warranties by Executive ), Section 6.04 (Waiver), Section
6.07 (Governing Law), Section 6.08 (Jurisdiction), Section 6.10 (Severability),
Section 6.13 (Attorney Fees), and Appendix I survive termination of this
Employment Agreement.  

 

[signature page follows]

 

 9 

 

  

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date first above written.

 

Date:  10/27/2015 THE CITIZENS BANK OF LOGAN

 

  By /s/ Donald P. Wood   Name: Donald P. Wood   Title: Chairman of the Board

 

Date:  10/27/2015 CITIZENS INDEPENDENT BANCORP,   INC.  

 

  By /s/ Donald P. Wood   Name: Donald P. Wood   Title: Chairman of the Board

 

Date:  10/27/2015 EXECUTIVE

 

  /s/ Daniel Charles Fischer   Print Name:  Daniel Charles Fischer

 

 10 

 

  

APPENDIX I

 

NON-DISCLOSURE, INTELLECTUAL PROPERTY PROTECTION
NON-SOLICITATION AND NON-COMPETE AGREEMENT

 

This Non-Disclosure, Intellectual Property Protection, Non-Solicitation and
Non-Compete Agreement (this “Non-Compete Agreement”) is entered into together
with the Employment Agreement by and among The Citizens Bank of Logan (the
“Bank”), Citizens Independent Bancorp, Inc. (“Citizens”) (the Bank and Citizens
shall be collectively referred to herein as “Company”) and Daniel Charles
Fischer (“Executive”).

 

Company and Executive agree as follows:

 

1.           Term. The term of this Non-Compete Agreement shall continue for the
term of the Employment Agreement (the “Term”) and for the “Post-Employment
Restricted Period (as defined below).

 

2.           Definitions of Protectable Information.

 

a:         “Intellectual Property” means all rights, title, and interests of
every kind and nature whatsoever, whether now known or unknown, in and to any
intellectual property, including without limitation any customer lists, deposit
information, loan information, ideas, inventions (whether or not patentable),
designs, improvements, discoveries, innovations, patents, trademarks, service
marks, trade dress, trade names, trade secrets, works of authorship, copyrights,
films, audio and video tapes, other audio and visual works of any kind, scripts,
sketches, models, formulas, tests, analyses, software, firmware, computer
processes, computer and other applications, creations, properties, and any
documentation or other memorialization containing or relating to the foregoing,
in each case discovered, invented, created, written, developed, taped, filmed,
furnished, produced, or disclosed by or to Executive  in the course of rendering
services to the Company.

 

b:         “Confidential Information” means any and all knowledge and
information relating to the business and affairs (including, but not limited to,
the products, processes and/or services) of Company, its parents, subsidiaries
and affiliated entities (collectively referred to as “Group” or individually as
“Group Member”), that is or is intended by any of them to be of a confidential
nature, including, but not limited to, any and all knowledge and information
relating to products, research, development, inventions, manufacture,
purchasing, accounting, finances, costs, profit margins, marketing,
merchandising, selling, customer lists, customer requirements, salary and
personnel, pricing, pricing methods, computer programs and software, databases
and data processing and any and all other such knowledge, information and
materials conceived, designed, created, used or developed by or relating to the
Group (or any Group Member).  However, Confidential Information does not include
any information that may be in the public domain or come into the public domain
not as a result of a breach by Executive  of any of the terms or provisions of
this Non-Compete Agreement.

 



 1 

 

 

3.          Executive  Acknowledgements.

 

a:         The Executive acknowledges that: (a) during the Term and as a part of
Executive’s employment, Executive  shall be afforded access to Confidential
Information and Intellectual Property; (b) public disclosure or utilization of
such Confidential Information or Intellectual Property could have an adverse
effect on the Group and their businesses; and (c) the non-disclosure provisions
of this Non-Compete Agreement are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information or Intellectual Property.

 

b:         The Executive acknowledges that: (a) the Group’s businesses operate
in the following Ohio counties:  Fairfield, Hocking and Athens (the
“Territory”); (b) the Group competes with other businesses that are or could be
located in any part of the Territory; (c) the Company provides resources and
training to Executive on its products and processes that is available only to
Executive s and cannot be acquired outside of the Company; and (d) the
non-compete and non-solicitation provisions of this Non-Compete Agreement are
reasonable and necessary to protect the Group’s goodwill with their customer
base, their investment in their employees and their interests in their
Intellectual Property and Confidential Information.

 

4.          Obligations Regarding Intellectual Property.

 

a:         Executive hereby acknowledges and agrees that all copyrightable works
included in the definition of Intellectual Property shall be “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (17 U.S.C.
§101) (the “Act”), and that Company is to be the “author” within the meaning of
the Act.  Executive  acknowledges and agrees that all Intellectual Property is
the sole and exclusive property of the Company for any and all purposes
whatsoever, and Executive and Executive’s successors and assigns shall have no
right, title or interest of any kind or nature therein or thereto, or in or to
any results and proceeds therefrom.  The Company shall have all rights, title
and interest in such Intellectual Property, whether such Intellectual Property
is conceived by Executive alone or with others and whether conceived during
regular working hours or other hours.

 



 2 

 

 

b:         In the event that title to any or all of the Company’s Intellectual
Property does not or may not, by operation of law, vest in Company, Executive
hereby assigns to Company, all of Executive’s rights, title and interests in all
Intellectual Property and all copies relating to such Intellectual Property, in
whatever medium fixed or embodied, and in all writings relating thereto in
Executive’s possession or control.  Executive  hereby expressly waives hereby
any rights in any Intellectual Property or any such work made for hire.

 

c:         Executive agrees not to file any patent, copyright or trademark
applications relating to any Intellectual Property.  Executive  agrees to assist
Company whether before or after the termination of employment, in perfecting,
registering, maintaining, and enforcing, in any jurisdiction, Company’s rights
in its Intellectual Property by performing promptly all acts and executing all
documents deemed necessary or convenient by Company.

 

d:         If Company is unable, after duly reasonable effort, to secure
Executive’s  signature on any such documents, Executive hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to do all lawfully permitted acts
(including but not limited to the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
Executive.

 

5.          Obligations Regarding Confidential Information.

 

a.           During the Term and thereafter, Executive agrees that Executive
will not: (a) use or permit the use of any Confidential Information, however
acquired, except as necessary within the scope of employment with the Company to
perform Executive’s duties; (b) duplicate or replicate or cause or permit others
to duplicate or replicate any document or other material in any medium embodying
any Confidential Information, except as necessary in connection with Executive’s
employment with the Company; or (c) disclose or permit the disclosure of any
Confidential Information to any person outside the Company, without the prior
written consent of the Board of Directors of the Company.

 

b.           Executive acknowledges that the Group and each Group Member owns
all rights, title and interest in and to the Confidential
Information.  Executive acquires hereunder no rights, title or interest in any
Confidential Information.

 

 3 

 

  

c.           Executive agrees that Executive shall not remove from the Company’s
premises (except to the extent such removal is for purposes of the performance
of the Executive’s duties at home or while traveling, or except as otherwise
specifically authorized by the Company), any Confidential Information or Company
property (e.g., computers, cell phones, memoranda, office supplies, software,
etc.).  Upon termination of Executive’s employment pursuant to Section 3 of the
Employment Agreement, or upon the request of the Group (or any Group Member)
during the Term, Executive shall return to the Company all of the Confidential
Information and Company property in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies of such
items.  Upon request, Executive will execute a sworn statement attesting that
Executive has complied with all of the terms of this provision.

 

6.          No Outstanding Obligations.  Executive hereby represents and
warrants that: (a) Executive’s employment by Company and his performance of the
terms of this Non-Compete Agreement will not breach any confidentiality or other
agreement that Executive  entered into with former employers or other entities,
and (b) Executive is not bound by any agreement, either oral or written, that
conflicts with this Non-Compete Agreement.

 

7.          Covenant Not to Compete.  Executive hereby agrees that, during the
term of the Employment Agreement and for a period of one (1) year following the
termination of Executive’s  employment with the Company (the “Post-Employment
Restricted Period”), Executive  shall not engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, lend the Executive’s name
to, lend the Executive’s credit to or render services or advice to any business
operating with the Territory and which competes with the business being then
being conducted by the Group (or any Group member) or that had been conducted by
the Group (or any Group member) within the prior twelve (12) months; provided,
however, that Executive may purchase or otherwise acquire up to three percent of
any class of securities of any enterprise if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended.  This Section 7 shall
be of no further force and effect if the Executive is terminated by the Company
without Cause.    

 

8.          Non-Solicitation.  Executive agrees that, during the Term and for
the Post-Employment Restricted Period, Executive shall not, directly or
indirectly, solicit any business of the same or similar type being carried on by
the Group (or any Group Member) during Executive’s employment with Company from
any person or entity that was a customer of the Group (or any Group Member)
during Executive’s employment with Company, where Executive  either had personal
contact with such person or entity during and by reason of the Executive’s
employment with Company or supervised the individual(s) who had responsibility
for maintaining the customer’s relationship with Company.

 



 4 

 

 

9.          No Raiding.  Executive agrees that, during the Term and for the
Post-Employment Restricted Period, Executive  shall not, directly or indirectly,
solicit, recruit, employ or otherwise engage as an employee, independent
contractor or advisor or attempt to solicit, recruit, employ or otherwise engage
as an employee, independent contractor or advisor, any person who is or was an
employee or independent contractor of the Group (or any Group Member) at any
time during Executive’s last twenty-four (24) months of employment with the
Company, or in any manner induce or attempt to induce any person who is or was
an employee or independent contractor of the Group (or any Group Member) during
Executive’s last twenty-four (24) months of employment with the Company to
terminate his or his relationship with the Group (or any Group Member).

 

10.         Non-Disparagement.  Executive hereby agrees that Executive will not
directly or indirectly disparage the Company or disseminate, or cause or permit
others to disseminate negative statements regarding Company or any other
Executive, officer, director or agent of Company.  Company hereby agrees that
Company will not directly or indirectly disparage the Executive or disseminate,
or cause or permit others to disseminate negative statements regarding
Executive.  Notwithstanding the foregoing, neither Executive nor Company is
hereby barred or restricted from exercising any right of speech or expression
protected by applicable federal, state or local law.

 

11.         Entire Agreement.  Subject to the terms and conditions set forth in
the Employment Agreement, this Non-Compete Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any understanding between the parties with respect thereto.  No
provision of this Non-Compete Agreement may be changed or modified, nor may this
Non-Compete Agreement be discharged in part or in whole, except in writing,
executed by both parties.

 

12.         Remedies.  Executive acknowledges and agrees that Company would be
irreparably injured by Executive’s breach of this Non-Compete Agreement and that
monetary remedies would be inadequate to protect against any actual or
threatened breach of this Non-Compete Agreement.  Without prejudice to any other
rights and remedies otherwise available to Company, Executive agrees to the
granting of equitable relief, including injunctive relief and specific
performance, in favor of Company without proof of actual damages to remedy or
prevent any such breach.  Further, Executive understands and agrees that
Executive’s material breach of this Non-Compete Agreement provides the Company
with the right to recover its costs and fees, including attorneys’ fees,
incurred as a result of Executive’s breach of this Non-Compete Agreement.

 

13.         Governing Law.  This Non-Compete Agreement shall be governed by and
construed under the laws of the State of Ohio, without regard to the choice of
law provisions thereof.  If the Non-Compete Agreement is held unenforceable to
any extent in any jurisdiction, such holding will not impair the enforceability
of the Non-Compete Agreement in any other jurisdiction.

 

14.         Post-Employment Obligations.  The obligations contained in this
Non-Compete Agreement shall survive and continue in full force and effect
regardless of the termination or expiration of the Employment Agreement, and
shall be fully enforceable thereafter.

 



 5 

 

 

15.         Assignment.  Company shall have the right to assign its rights and
obligations under this Non-Compete Agreement to any individual, entity,
corporation or partnership that succeeds to all or a portion of the relevant
business or assets of the Company.  This Non-Compete Agreement is personal to
Executive, and Executive may not assign his rights and obligations under this
Non-Compete Agreement to any third-party.

 

16.         Severability.  The invalidity or unenforceability of any provision
herein shall not affect the validity or enforceability of any other provision
herein.  If a court of competent jurisdiction determines that any portion of
this Non-Compete Agreement is in violation of any statute or public policy, only
the portions of this Non-Compete Agreement that violate such statute or public
policy shall be stricken, and all other portions of this Non-Compete Agreement
that do not violate any statute or public policy shall continue in full force
and effect.  Further, if any one or more of the provisions contained in this
Non-Compete Agreement is determined by a court of competent jurisdiction to be
excessively broad as to duration, scope, activity or subject, or is unreasonable
or unenforceable under applicable laws, such provisions will be construed by
limiting, reducing, modifying or amending them so as to be enforceable to the
maximum extent permitted by law.  If the Non-Compete Agreement is held
unenforceable in any jurisdiction, such holding will not impair the
enforceability of the Non-Compete Agreement in any other jurisdiction.

 

17.         Miscellaneous.  Nothing in this Non-Compete Agreement shall be
construed to alter the conditions under which the Employment Agreement may be
terminated or to modify the Term of the Employment Agreement as defined
therein.  This Non-Compete Agreement shall be deemed to have been drafted
jointly by both parties hereto.

 

IN WITNESS WHEREOF, Company has caused this Non-Compete Agreement to be executed
by its duly authorized officer, and the Executive has signed this Non-Compete
Agreement, as of the date first above written.

 

[signature page follows]

 

 6 

 

  

Date:  10/29/2015 THE CITIZENS BANK OF LOGAN

 

  By /s/ Donald P. Wood   Name: Donald P. Wood   Title: Chairman of the Board

 

Date:  10/29/2015 CITIZENS INDEPENDENT BANCORP, INC.

 

  By /s/ Donald P. Wood   Name: Donald P. Wood   Title: Chairman of the Board

 

Date:  10/27/2015 EXECUTIVE

 

  /s/ Daniel C. Fischer   Print Name:  Daniel C. Fischer

 

 7 

 